department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date cc corp b05 postf-147376-01 uilc response date date memorandum for associate area_counsel lmsb attn donald e osteen cc lm ctm from debra l carlisle chief cc corp b05 subject this memorandum is in response to your request for advice in accordance with sec_6110 of the internal_revenue_code this document should not be cited as precedent we are continuing to examine the issues raised herein accordingly we may issue supplemental advice regarding this case at a future date this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views x a b c legend postf-147376-01 state a product xyz product x product y product z bank a b c d e f g h i j k l m n p q postf-147376-01 date date date date date date date issue what legal theories should be used by the field to disallow a loss claimed by taxpayer in the transaction described below facts the taxpayer x a u s_corporation is one of state a’s leading importers processors packers and distributors of product xyz principally product x product y and product z prior to the transaction discussed herein the stock of x was owned a- percent by a b-percent by b and b-percent by c a b and c are related corporations b and c were regular and ongoing suppliers of product for resale by x and x purchased the majority of its inventory from b and c x a b and c entered into a common_stock subscription agreement the agreement dated date whereby a b and c agreed to acquire additional shares of x in exchange for property in a transaction intended to qualify under sec_351 under the agreement b and c each agreed to contribute inventory including product y and product z with a fair_market_value of no less than dollar_figurec and a agreed to contribute cash of dollar_figured these transfers will be referred to hereinafter as the inventory transfers the date that the agreement was actually signed is in controversy and there is evidence indicating that it was likely signed in date and made to be retroactive to date apparently a never made a direct infusion of cash instead the dollar_figured was recorded as a receivable on the books of x by an adjusting journal entry at year’s end postf-147376-01 on date b and c refinanced their existing loans with bank in the amounts of e approximately dollar_figuref and g approximately dollar_figureh respectively the loans were scheduled to be funded on date b and c pledged all of their assets including but not limited to inventory to secure the loans and entered into certain covenants on sale or transfer of the assets the refinancing agreement allowed b and or c to nominate a member of the group to be jointly and severally liable for the repayment of the loans on date b and c nominated x to be jointly and severally liable on their loans with bank however a separate agreement limited xs’ liability on the bank loans to the value of the secured inventory it received in the inventory transfers no special shipment or special order of inventory was made by x from either b or c to satisfy the agreement x continued to place orders from b and c in the same manner as in other time periods instead x identified purchases already made from b and c that totaled dollar_figurei and dollar_figurej respectively made during the period date through date although the agreement states that a b and c would each receive k additional common shares of x in the inventory transfers as of date no additional shares were issued and no entry had been made to the stock record book in addition no mention of the inventory transfers were made in the corporate minutes of x and no contemporaneous entry was made to record the inventory transfers on the books of x at year end an adjusting journal entry was made to record the stock issued and additional paid-in capital on date x filed its federal_income_tax return form_1120 and claimed a loss of dollar_figurel from the inventory transfers x took the position that in both inventory transfers the transferred inventory was subject_to liabilities in excess of its basis according to x the inventory it received from b had a cost_basis of dollar_figurei and was subject_to liabilities of approximately dollar_figurem further according to x the inventory x received from c had a cost_basis of dollar_figurej and was also subject_to liabilities of approximately dollar_figurem x took the position that sec_357 applied to the transfers since the inventory was transferred in sec_351 transactions and the subject_to liabilities exceed the transferred inventory’s basis applying this rationale b recognized gain of dollar_figuren on the transfer to x similarly c recognized gain of dollar_figurep on the transfer to x however since b and c had no u s trades_or_businesses or permanent establishments in the u s x maintained that this dollar_figureq gain recognized was not subject_to u s taxation even though the sec_357 gains recognized by b and c were not subject_to u s presumably the transfers were done in this manner due to concerns of completing the transaction prior to the effective date of sec_357 and sec_362 date postf-147376-01 taxation x took the position that pursuant to sec_362 its basis in the transferred inventory was increased by the sec_357 gains recognized by b and c on the subsequent sale of the transferred inventory x claimed an adjusted_basis of dollar_figureh4 and a loss on the sale of dollar_figurel calculated dollar_figurei dollar_figurej amount_realized less dollar_figureh adjusted_basis the service is seeking to disallow this loss grounds for disallowing taxpayer’s lo sec_1 the transferred purchased inventory was not subject_to the entire amount of the liability it partially secured the taxpayer x failed to determine what amount of liability the transferred inventory was subject_to and therefore the amount of gain computed and basis increase generated was incorrectly inflated under sec_357 the amount of liability the transferred property is subject_to is not the whole amount of the liability that the transferred property secures when based on the facts the transferred property will not satisfy the whole liability both the courts and the irs have determined in individual cases depending on the facts that an amount of liability less than the whole liability to which transferred collateral was subject was the appropriate amount that could be treated as the subject_to amount of liability for example the case of owen v commissioner tcmemo_1987_375 aff’d 881_f2d_832 9th cir cert_denied 493_us_1070 supports allocating less than the entire liability when other_property also secures the liability and is available to satisfy the liability in owen the taxpayer’s partnership borrowed money on a recourse basis and pledged equipment as collateral the taxpayer guaranteed the partnership’s liability with a pledge to the lender of its own certificate of deposit the partnership then transferred the equipment subject_to its recourse_liability to a controlled_corporation the service took the position that the taxpayer recognized sec_357 gain on the entire amount of the liability the tax_court determined that the amount of subject_to debt did not include the amount of the certificate of deposit that the taxpayer pledged as a guarantee the tax_court held and the appeals court affirmed that only the remainder of the liability amount should be included in determining the amount of sec_357 gain thus in effect the court reduced the amount of the debt that the property was subject_to by the retained collateral we note that there is a slight difference in the basis shown on taxpayer’s financial statements and that calculated using the carryover_basis and sec_357 gain equal to dollar_figure other cases that contain similar holdings to owen for example 84_tc_889 contain facts that distinguish it from our situation in smith the court held that a transfer of property subject_to a liability resulted in sec_357 gain that took into account the entire liability in its analysis the court stated that when postf-147376-01 in addition there are significantly different facts in owen than in the case at hand in owen the equipment at issue was purchased for dollar_figure between and months before the transfer to the corporation and it had begun declining in value thus although the court did not recite the value of the equipment at the time of transfer it was highly likely that the value of the equipment still exceeded the amount of the liability dollar_figure it secured therefore the owen court did not have to address whether the amount the property is subject_to should be capped by its fair_market_value since in all likelihood the property’s value exceeded the amount of the liability in notice_2002_21 2002_14_irb_730 the service interpreted the sec_1001 regulations6 as permitting a reasonable allocation of assumption of recourse_liability stating under the facts and circumstances of the transaction described in this notice as a matter of economic reality the parties will bear responsibility for repayment of the loan in accordance with their relative ownership of the assets immediately_after_the_transfer from transferor to taxpayer in the notice the service stated as support for its position the fact that courts have limited the portion of an assumed indebtedness that may be taken into account for tax purposes citing maher v united_states no w d mo property was not in substance subject_to liability where lender was not actually relying on property as collateral and 469_f2d_225 8th cir corporation’s assumption of primary liability on shareholder’s indebtedness becomes taxable dividend only as corporation makes payments as promised accordingly the service and the treasury determined that the taxpayer’s basis in the conveyed assets in the notice was equal to the fair_market_value of such assets upon their acquisition by taxpayer which was under those facts a pro_rata portion of the debt this approach which ties the amount treated as assumed property is subject_to a liability the debt is to be satisfied out of the property even when the transferor retains personal liability on the debt the property in smith was valued at more than the debt in the case at hand however the transferred purchased inventory has a significantly lower value than the debt to which it is subject thus there can be no expectation that relinquishing the property can satisfy the entire debt in general sec_1001 governs the tax treatment of sales or other dispositions of property sec_351 is an exception to the general_rule of sec_1001 for situations in which stock is the consideration for the transfer of property sec_357 operates as almost a parallel to sec_1001 the regulation under sec_1_1001-2 provides that the sale_or_other_disposition of property that secures a recourse_liability discharges the transferor from the liability if another person agrees to pay the liability whether or not the transferor is in fact released from liability the effect of a recourse_liability being considered discharged is that the amount of the liability discharged is included in the amount_realized under sec_357 the amount of the liability property is transferred subject_to is included in the amount_realized postf-147376-01 to the pro_rata values of all the secured properties is another reasonable means of determining the amount of liability a transferred property is subject_to in sec_357 cases moreover limiting the subject_to amount to the fair_market_value of the transferred property or the pro_rata amount of debt associated with the transferred property is consistent with a prior position taken by the service in a case that had favorable consequences to a domestic taxpayer who had to actually pay tax on its sec_357 gain see tam alternative position -- the amount_realized on sale of transferred inventory includes subject_to liabilities even if the taxpayer should prevail with the argument that the entire subject_to liability is included in the basis of the transferred inventory then under sec_1001 principles there is no loss on the transferee’s subsequent sale of the inventory at fair_market_value because the amount of the subject_to liability that was included in the transferee’s basis must be treated as an amount_realized by the transferee thus the transferee will have an amount of sec_1001 gain on the sale approximately equal to its basis in the inventory resulting in a zero loss see 331_us_1 and tufts v 461_us_300 in crane the supreme court held that a taxpayer who sold property encumbered by a nonrecourse mortgage the amount of the mortgage being less than the property’s value must include the unpaid balance of the mortgage in the computation of the amount the taxpayer realized on the sale the taxpayer in crane did not incur the mortgage liability but inherited the property with the amount of mortgage having determined the basis of the property in crane’s hands in tufts the taxpayer transferred property subject_to a nonrecourse mortgage whose value was less than the debt which it secured the supreme court in tufts held as in crane that the selling taxpayer must include the amount of the mortgage in the amount_realized the tufts court stated nothing in sec_1001 requires the commissioner to permit a taxpayer to treat a sale of encumbered property asymmetrically by including the proceeds of the nonrecourse obligation in basis but not accounting for the proceeds upon transfer of the encumbered property u s pincite in our case the debt the inventory is subject_to is partially recourse and partially nonrecourse in the hands of the transferee the liability is recourse to the extent that x assumed the liabilities of b and c an amount equal to the value of the inventory received the excess of the liability over the amount assumed that is secured_by the inventory is nonrecourse to x thus consistent with crane and tufts principles if the excess liability the inventory secured gives rise to additional basis in the hands of the transferee of the property then when the transferee sells the inventory it should be treated as having received an amount_realized equal to the amount of the postf-147376-01 liability that resulted in the transferee having basis in the transferred inventory therefore x should include the total amount of the liabilities assumed_or_taken_subject_to in its amount_realized upon the subsequent sale of the transferred inventory
